SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

203
CAF 14-01288
PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND SCUDDER, JJ.


IN THE MATTER OF AUSTIN JOHNSON,
PETITIONER-APPELLANT,

                    V                              MEMORANDUM AND ORDER

SHERRY PRICHARD, RESPONDENT-RESPONDENT.
---------------------------------------
IN THE MATTER OF SHERRY PRICHARD,
PETITIONER-RESPONDENT,

                    V

AUSTIN JOHNSON, RESPONDENT-APPELLANT.
---------------------------------------
IN THE MATTER OF SHERRY PRICHARD,
PETITIONER-RESPONDENT,

                    V

AUSTIN JOHNSON, RESPONDENT-APPELLANT.


PAUL M. DEEP, UTICA, FOR PETITIONER-APPELLANT AND RESPONDENT-
APPELLANT.

JOHN G. KOSLOSKY, ATTORNEY FOR THE CHILD, UTICA.


     Appeal from an order of the Family Court, Oneida County (Julia M.
Brouillette, R.), entered June 27, 2014 in proceedings pursuant to
Family Court Act article 6 and article 8. The order, among other
things, directed that Sherry Prichard shall continue to have sole
legal and physical custody of the subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: We affirm for the reasons stated in the decision at
Family Court. We add only that we reject the contention of
petitioner-respondent father that the Court Attorney Referee did not
have jurisdiction to hear and determine the matter. The parties and
their attorneys signed a stipulation in 2012 setting forth that a
judicial hearing officer or court attorney referee would hear and
determine the custody matter and “all future modifications/violation
proceedings concerning this action,” and thus the Referee did not err
in denying the father’s oral request that the matter be heard by a
                                 -2-                           203
                                                         CAF 14-01288

Family Court judge (see Matter of Johnson v Streich-McConnell, 66 AD3d
1526, 1527).




Entered:   March 18, 2016                      Frances E. Cafarell
                                               Clerk of the Court